SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

362
CAF 15-00350
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF MICHELE A. SLOMA,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ERIC M. SLOMA, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


RICHARD L. WOLFE, UTICA, FOR RESPONDENT-APPELLANT.

JULIE GIRUZZI-MOSCA, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered March 14, 2014 in a proceeding pursuant to
Family Court Act article 6. The order denied the motion of respondent
to vacate an order entered February 6, 2014.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Sloma v Sloma ([appeal No. 1] ___
AD3d ___ [Mar. 24, 2017]).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court